Title: To John Adams from Tench Coxe, 4 May 1791
From: Coxe, Tench
To: Adams, John



Sir
Philada May 4th 1791

I have the honor avail myself of the opportunity preceeded by the honorable R. Morris Esquire of transmitting you a Draught at Sight on the collector of Boston for 500 Drs agreably to the your instructions.  I had  to  you.—The remainder will be paid, as you will pleased to direct, on applications of your Steward.
No occurrence worthy of being communicated to you has taken place since you left Philadelphia.—The general happiness of the people under our present government & the prospects of abundant crops are the principal circumstances which at this moment the friends of the United states in the middle District have to contemplate—
Mrs. Coxe & my Sister request that they may be very respectfully presented to Mrs. Adams in which I beg leave to join—
I have the honor to be with the highest respect / Sir / your most obedient / and most humble Servt.

Tench Coxe